229 F.2d 438
PHILADELPHIA DRESS JOINT BOARD, an Unincorporated Association by William Ross, Trustee Ad Litem, Affiliated with the International Ladies' Garment Workers' Union,v.Jesse J. ROSINSKY, Individually and Trading as H. H. Rosinsky & Company, Appellant.
No. 11717.
United States Court of Appeals Third Circuit.
Argued January 12, 1956.
Decided January 19, 1956.

Appeal from the United States District Court for the Eastern District of Pennsylvania; John W. Lord, Judge.
James L. Price, Philadelphia, Pa., (Richman, Price & Jamieson, Philadelphia, Pa., on the brief), for appellant.
M. Herbert Syme, Philadelphia, Pa., for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This was a suit under section 9 of title 9, United States Code, to enforce an award rendered in an arbitration proceeding between the parties. The defendant's motion to dismiss the action was properly denied by the district court upon the authority of Tenney Engineering, Inc., v. United Electrical Radio & Machine Workers of America, 3 Cir., 1953, 207 F.2d 450. Subsequently the district court entered judgment for the plaintiff and the defendant appeals. We have examined the defendant's contentions raised on this appeal and find them to be without merit. They are fully discussed in the opinion of the district court filed by Judge Lord, 134 F. Supp. 607, and we are in agreement with what is there said. No further discussion of them here is necessary.


2
The judgment of the district court will be affirmed.